Citation Nr: 0105779	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service medical records show no recorded complaints, findings 
or statements of medical history indicative of PTSD.  An 
October 1967 record indicates that the veteran received 
treatment for injuries sustained when he was "assaulted and 
robbed."  The veteran reported that he was struck in the 
chest and left arm during the assault, and was knocked into 
some bushes.  Current complaints included slight pain in the 
left forearm.  A physical examination revealed no tenderness, 
or signs of trauma.  The final assessment was "normal male 
'post-assault.'"

Service personnel records reveal that after taking 15 days of 
leave in April 1968, the veteran requested a five-day 
extension.  This request was granted.  The veteran failed to 
report for duty at the end of this extension, and was 
subsequently found to be absent without leave (AWOL) for 
three days.  Consequently, he was reduced in rank from 
sergeant to airman first class (E-3).

A May 1968 separation examination report notes a normal 
psychiatric evaluation, and is negative for a psychiatric 
disorder.

VA inpatient and outpatient records from January 1980 to July 
1997 reflect treatment for various disorders, including PTSD, 
depression and alcohol, cocaine and marijuana dependence.  A 
March 1997 record indicates that the veteran filed a claim 
for disability benefits from the Social Security 
Administration (SSA).

The veteran filed a claim of entitlement to service 
connection for PTSD in August 1997, and submitted VA and 
private medical records in support of his claim.  A July 1998 
Comprehensive Assessment report from the Washington state 
Department of Social and Health Services shows treatment for 
PTSD and depression, and notes a history of cocaine, cannabis 
and alcohol dependence.  A July 1998 VA outpatient treatment 
record similarly notes a diagnosis of PTSD, depression, and a 
history of cocaine, cannabis and alcohol dependence.

During a May 1998 VA examination, the veteran reported that 
he was raped during his first year of service, and indicated 
that he "ha[d] not been getting along very well" since his 
discharge.  He explained that he had been consumed by this 
event since his separation from service.  The veteran noted 
that he began drinking in service, and subsequently received 
treatment for alcohol dependence.  He explained that he had 
been sober over the past two to three years.  He reported 
experiencing "fairly constant" suicidal ideations, but 
indicated that he had not made an attempt.  The veteran 
appeared depressed on mental status examination.  He spoke 
slowly, and experienced difficulty with concentration and 
memory.  While the veteran did not experience hallucinations 
during the examination, he reported that "his mind speaks to 
him."  In addition, he felt that people were watching him.  
The diagnostic impression was AXIS I : Chronic major 
depression, and history of alcohol abuse and dependence in 
remission.  AXIS II : No diagnosis.  AXIS III :  Please see 
physical examination.  AXIS IV : Alleged rape while in the 
military.  AXIS V : Global assessment of functioning (GAF) 
score of 50.

Based on this evidence, a June 1998 rating decision denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) with this decision in September 1998.  
Therein, he noted that while his service medical records show 
that he was personally assaulted, he was never given an 
opportunity to fully explain the circumstances surrounding 
the assault.  The veteran related that the May 1998 VA mental 
status examination did not specifically address his claim for 
service connection for PTSD due to sexual assault in service, 
and maintained that it was inadequate.  Finally, he reported 
current VA treatment for his PTSD.

VA outpatient records show treatment for depression, and 
alcohol and cocaine dependence in June 1999.

In a July 1999 PTSD Questionnaire, the veteran reported that 
he was raped by a sergeant while stationed in the Philippines 
in 1965.  He explained that he was initially afraid to report 
the incident.  When he later reported the rape to a major, he 
was told to get back to work.  The veteran reportedly ran 
into the man who raped him when he was transferred to a U.S. 
Air Force base in Massachusetts.  He explained that the 
sergeant physically assaulted him, and indicated that he 
feared for his life.

In December 1999, the RO continued the denial of service 
connection for PTSD.

The veteran submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal.  Therein, he provided 
the names of the officers to whom he reported the sexual 
assaults.

During a March 2000 travel Board hearing, the veteran 
testified that he was raped by a senior enlisted man during 
service in the Philippines.  Transcript (T.) at 3.  While he 
reported the incident to a major, the officer did not want to 
discuss the matter.  T. at 3.  The veteran subsequently ran 
into the man who raped him when he was transferred to a U.S. 
Air Force base in Massachusetts.  T. at 3.  At that time, the 
perpetrator physically assaulted him and stole his money.  T. 
at 3.  The veteran explained that he tried to medicate his 
pain with alcohol and drugs, and indicated that his rank was 
reduced as a result of his drinking problem.  T. at 4.  He 
related that he received private medical treatment following 
his separation from service, and reported current VA 
outpatient treatment.  T. at 6-7.  The veteran provided the 
name of the sergeant who sexually assaulted him, as well as 
the names of the officers to whom he reported these 
incidents.  T. at 9-12.  The veteran's representative 
maintained that the May 1998 VA examination was inadequate, 
and requested that the case be remanded for further 
development.  T. at 4-5.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2000).  See 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.304(d), (f) (2000).  In this case, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses were based upon reported in-service stressors that 
have not been verified, including the alleged in-service 
physical assaults.  Verification of the veteran's 
aforementioned reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

In addition to PTSD, there are also several other psychiatric 
diagnoses of record.  The post-service diagnoses include 
PTSD, chronic major depression, and alcohol, cocaine and 
marijuana dependence.

The Board notes that VA has adopted manual provisions that 
acknowledge that individuals claiming in-service personal 
assault may find it difficult to produce evidence to support 
the occurrence of the stressor.  However, alternate sources 
are available that may provide credible support to a claim of 
an in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions in M21-
1, Part III, 5.14(c), which addresses PTSD claims based on 
personal assault, are substantive rules which are the 
equivalent of VA regulations.  Cohen v. Brown, 10 Vet App 128 
(1997); YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton 
v. West, 12 Vet App 272 (1999).

While the record reflects that the RO mailed the veteran a 
stressor development letter specifically tailored for 
personal assault cases in March 1999, the veteran was unable 
to recall specific information at that time.  Based on 
testimony during the March 2000 travel Board hearing, 
however, it appears that the veteran recalls additional 
information regarding his in-service stressors.  The Board 
finds that he should be given another opportunity to provide 
this information.  See M21-1, Part III, 5.14(b)(3)(a), 
5.14(c)(6), (c)(7); see also Patton.

Behavior changes that occurred at the time of the alleged 
incident may indicate the occurrence of an in-service 
stressor based on personal assault.  After accomplishing all 
development requested by this remand, the RO must determine 
whether the veteran exhibited behavior changes in service.  
See M21-1, Part III, 5.14(c)(8).  If there is evidence of 
behavior changes, it should be determined whether these 
indicate the occurrence of a stressor.  Secondary evidence 
may need interpretation by a clinician, particularly if it 
involves behavior changes, and evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
M21-1, Part III, 5.14(c)(9); Patton.

Based on a March 1997 VA outpatient treatment record, it 
appears that the veteran applied for SSA disability benefits.  
However, it does not appear that the RO has attempted to 
obtain a copy of the veteran's Social Security records.  
Although any SSA decision would not be controlling, it is 
certainly pertinent to the veteran's appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to 
assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

Further, there are indications in the record of the potential 
existence of additional post-service treatment records that 
may contain findings and a history pertinent to the veteran's 
claim.  The Board notes that these records may be relevant to 
the disposition of the veteran's claim, both for the purpose 
of establishing key facts and for purposes of evaluating the 
probative value of the veteran's evidentiary assertions and 
other evidence of record.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all medical records in the 
possession of SSA, and any additional outstanding VA or 
private treatment records.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) (to be codified at 38 U.S.C.A. § 5103A(c)), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (to be codified at 38 U.S.C.A. 
§ 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for PTSD that 
are not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  The RO is again 
advised that efforts to obtain VA records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, SSA disability 
benefits.  If so, the RO should seek a 
copy of all records relating to the 
veteran's claim with the SSA.  The RO 
should contact the SSA and request a copy 
of any decision on the merits of a claim 
and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).

4.  Since the veteran has alleged 
stressors that involve allegations of 
non-combat personal assault, the RO 
should develop the veteran's claim in 
compliance with Patton under all of the 
applicable requirements of VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Paragraph 5.14(c) (Feb. 20, 1996).

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Following the above, the RO should 
determine whether any evidence added to 
the record warrants a further VA 
psychiatric opinion or examination.  In 
this regard, if additional relevant 
evidence is added to the record, the RO 
should first refer the additional 
relevant evidence to the VA physician who 
conducted the examination in May 1998, if 
he is available, for review and an 
opinion as to whether the additional 
evidence would warrant any change in the 
conclusions the physician reached in May 
1998 or whether the additional evidence 
would warrant a further examination.  If 
the same physician is not available, this 
fact should be documented in the record 
and the matter should be referred to 
another appropriately qualified physician 
for an opinion as to whether the 
additional evidence would warrant any 
change in the conclusions the physician 
reached in May 1998 or whether the 
additional evidence would warrant a 
further examination.

If, after review of the additional 
evidence and the opinion from the 
examining or reviewing physician, the RO 
finds that an additional VA psychiatric 
examination is warranted, the veteran 
should be examined by a VA psychiatrist 
to determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification of any disorder present.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disorder?

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
determine whether the in-service 
stressor(s) found to be established by 
the RO are sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors for 
purposes of linking a PTSD to service.

(c)  The examiner should identify all 
existing psychiatric diagnoses, and 
specifically address the etiology of each 
disorder.

If the examiner notes the presence of any 
coexistent psychiatric disorders, an 
opinion should be provided as to whether 
such psychiatric disorders are causally 
related to PTSD.

The report of the examiner should include 
a complete rationale for all opinions 
expressed.

All special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  The veteran should then be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


